Court of Appeals, State of Michigan

                                              ORDER
                                                                          Kathleen Jansen
People of Ml v William Keith Haygood                                        Presiding J udge

Docket No .   320467                                                      David H. Sawyer

LC No.        13-008659-FC                                                Karen M. Fort Hood
                                                                            Judges


                The Court orders that the opinion issued in thi s case is hereby AMENDED to correct a
clerical error. The opinion is corrected to read June 16, 201 5 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 JUN 29 2015
                                       Date